                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   ALBERT ROBINSON,
                                   1:18-cv-09658-NLH-JS
   Plaintiff,
                                   OPINION
   v.

   SECTION 23 PROPERTY OWNER'S
   ASSOCIATION, INC., et al.,


   Defendants.



APPEARANCES:

ALBERT ROBINSON
P.O. BOX 1961
SUWANEE, GA 30024
     Plaintiff appearing pro se

GREGG DOUGLAS WEINSTOCK
VIGORITO, BARKER, PATTERSON, NICHOLS & PORTER LLP
300 GARDEN CITY PLAZA
SUITE 308
GARDEN CITY, NY 11 530
     On behalf of Defendants Section 23, Property Owner's
     Association, Inc.

JULIE A. KENNEDY
ROBERTA ANNE BURCZ, ATTORNEY AT LAW, P.C
1229 BAY AVENUE
POINT PLEASANT, NJ 08742
     On behalf of Defendant David Keith Oaks, P.A.

DAVID KEITH OAKS
P.O. BOX 473
LYNN, NC 28750-0473
     Defendant appearing pro se

DENNIS FRANCIS GLEASON
JARDIM, MEISNER & SUSSER, P.C.
30B VREELAND ROAD
SUITE 201
FLORHAM PARK, NJ 07932
     On behalf of Defendants Michael Ross Marsh and Trista
     Lenore Zimmerman

JOHN ANDREW KINSEY
FLORIO, PERRUCCI & STEINHARDY, LLC
235 FROST AVENUE
PHILLIPSBURG, NJ 08865

BRIAN PATRICK BUDIC
FLORIO PERRUCCI STEINHARDT & FADER LLC
1010 KINGS HIGHWAY SOUTH
BUILDING 2
CHERRY HILL, NJ 08034
     On behalf of Defendants Richard Dalton, Andrew Deschenes,
     Roger D. Eaton, Daniel Roe, Kenneth W. Doherty, Charlotte
     County, Florida

CARYN PAMELA SIPERSTEIN
FLORIDA ATTORNEY GENERAL
110 S.E. 6TH ST 10FL
FORT LAUDERDALE, FL 33301
     On behalf of Defendants John Leo Burns and Lisa Marie
     Spader Porter

MARC C. SINGER
SAIBER, LLC
18 COLUMBIA TURNPIKE
SUITE 200
FLORHAM PARK, NJ 07932
     On behalf of Bradly Joseph Linenberg

DIANA C. MANNING
BRESSLER, AMERY, & ROSS
325 COLUMBIA TURNPIKE
PO BOX 1980
FLORHAM PARK, NJ 07962
     On behalf of Movant Todd B. Miller

HILLMAN, District Judge

     This case is a companion case to Civil Action 16-9384,

which this Court dismissed on December 18, 2018.   In this and


                                2
the other action, the claims of Plaintiff, Albert Robinson,

appearing pro se, relate to the possession and ultimate

foreclosure of his mother’s home in Punta Gorda, Florida, where

he and his family resided, and his contention that all the

defendants had been involved in a massive conspiracy under the

Racketeer Influenced Corrupt Organizations Act (RICO), among

other claims.   (See 16-cv-9384, Docket No. 125.)   In making the

determination to dismiss Plaintiff’s earlier filed action, the

Court noted, “Plaintiff has filed dozens of the same cases

against a repetitive and ever-growing list of defendants, with

all those cases being dismissed, primarily because of the venue

Plaintiff has chosen to bring his claims once he was barred from

Florida state court, which had fully adjudicated Plaintiff’s

claims on the merits.”   (Id. at 28.)   “This Court’s independent

review of all his other cases reveals that Plaintiff’s claims

are the same every time, with minor variations as to defendants

and allegations.”   (Id. at 25.)   The instant action is another

one of those cases.

     In the 16-9384 matter, this Court issued a litigation

preclusion order on January 22, 2019, which provides, “[I]n the

interests of repose, finality of judgments, protection of

defendants from unwarranted harassment, and concern for

maintaining order in the Court's dockets, Plaintiff is enjoined

in this District from litigating his claims concerning the money

                                   3
laundering and fraud scheme alleged and as set forth in the

Complaint in this matter against any defendant he believes is

liable for that scheme without first obtaining permission from

this Court.”   (See 16-cv-9384, Docket No. 135.)    Because this

action was filed prior to the entry of the litigation preclusion

order, the Court will separately assess its viability and

pending motions.

     For the reasons expressed below, the Court will dismiss all

claims and issue the same litigation preclusion order that was

entered in Plaintiff’s earlier case.

                               BACKGROUND 1

     Jane B. Robinson, as trustee for the Jane B. Robinson

revocable trust, owned a home at 25264 Padre Lane, Punta Gorda,

Charlotte County, Florida.     On August 1, 2014, the community

development manager, Section 23 Property Owners Association,

Inc. (“Section 23”), filed a foreclosure action in the state

court in Charlotte County. 2    Plaintiff, Albert Robinson, the son




1 The background facts are part of the Court’s Opinion in
Plaintiff’s earlier case, 16-cv-9384, Docket No. 125, with minor
variations to address the motions and issues pending in this
case.
2 Previously, Section 23 filed suit in Florida state court
against Plaintiff for violating certain deed restrictions.
Section 23 imposed fines on Plaintiff for parking a truck on the
grass and street and allowing garbage cans to be visible from
the street.

                                    4
of Jane B. Robinson, lived in the home.       Plaintiff disputed the

foreclosure on several bases, including the pendency of a

bankruptcy case relating to Jane B. Robinson in the Bankruptcy

Court for the District of New Jersey. 3

         On September 21, 2015, the state court entered a final

summary judgment of foreclosure in favor of Section 23 and set a

foreclosure sale for October 12, 2015.       Keathel Chauncey, as

trustee for the 25264 Padre Ln Land Trust, was the successful

bidder at the foreclosure sale and was issued a certificate of

title.    On November 24, 2015, Chauncey moved the state court to

vacate the sale due to questions regarding the automatic stay in

Jane Robinson’s bankruptcy case.       The court held a hearing on

the motion on January 11, 2016, determined that the sale did not

violate the automatic stay, and found that the sale should be

upheld.

       On December 24, 2015, Plaintiff appealed the case to the

Florida Second District Court of Appeals.       Plaintiff withdrew

the appeal after the court issued a notice to show cause

regarding Plaintiff’s failure to file his initial brief.       On

March 1, 2016, Chauncey received a Writ of Possession for the

property, which required Plaintiff to vacate the premises.

       During this time and thereafter, Plaintiff filed many cases



3   In re Jane Barbara Robinson, 14-34718-JNP (Bankr. D.N.J.).

                                   5
against the same Defendants here and others in Florida state

court, 4 the Middle District of Florida, the Southern District of

Florida, 5 and New Jersey state court. 6   The subject of all of

his cases, including this case, arises out of his residence at

his mother’s home in Florida.    Beginning with disputes over the

enforcement of deed restrictions, such as parking and property

maintenance, Plaintiff’s cases have evolved into claims against

essentially every person or entity that has been involved either

directly or indirectly in the ultimate foreclosure of the Punta

Gorda house and his resulting eviction from the property.     The


4 On September 14, 2017, after Plaintiff filed over twelve cases
in Florida state court from January 2014 through March 2017, the
Florida state court found Plaintiff to be a “vexatious litigant”
pursuant to Florida Statute § 68.093, and the Florida state
court entered a litigation preclusion order against Plaintiff
that requires the court’s permission before Plaintiff may file
any new suit in that court. (See Docket No. 70 at 182-195.)
The Florida state court noted that the Texas state court had
deemed Plaintiff to be a vexatious litigant on December 18,
2014. (Id. at 194.)
5 Plaintiff filed several cases in the Middle District of Florida
and the Southern District of Florida, all of which were
dismissed for various reasons. See Robinson v. Section 23 POA,
et al., 12-cv-675-FtM-29CM (M.D. Fla., dismissed on September 2,
2014); Robinson v. Oaks, et al., 15-cv-242-FtM-38DNF (M.D. Fla.,
dismissed and affirmed by the 11th Circuit on August 6, 2015);
Robinson v. Teng, et al., 16-cv-80488-CIV-MARRA (S.D. Fla.,
dismissed and transferred to M.D. Fla. On March 30, 2016);
Robinson v. Section 23, et al., 2:16-cv-14127-JEM (S.D. Fla.,
dismissed without prejudice to refiling in M.D. Fla. on October
17, 2016).
6 Robinson v. Oaks, et al., CUML000476-16 (N.J. Super. Ct.,
dismissed on July 27, 2018).

                                  6
main thrust of Plaintiff’s claims is that all the Defendants

have conspired to illegally purchase his mother’s home and steal

all of his personal and intellectual property inside.    Plaintiff

alleges that Defendants have done so to quash his investigation

of their international money laundering and fraud scheme.

     The answering Defendants 7 have moved to dismiss Plaintiff’s

claims primarily because this Court cannot exercise personal

jurisdiction over them, and because venue for Plaintiff’s claims

is improper here.   (Docket No. 18, 50, 63, 70.)   The two

Defendants who are judges have also moved to dismiss Plaintiff’s




7 Defendants Elizabeth Sebastian, Barbara T. Scott, and Jay Barry
Rosman have not appeared in the action because they were not
served with Plaintiff’s complaint. (Docket No. 20.)
Plaintiff’s claims against these Defendants will be dismissed.
See Fed. R. Civ. P. 4(m) (service must be made within 90 days);
Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013) (explaining
that the screening provisions of the IFP statute, 28 U.S.C. §
1915(a)(1), require a federal court to dismiss an action sua
sponte if, among other things, the action is frivolous or
malicious, or if it fails to comply with the proper pleading
standards); Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244
(3d Cir. 2013) (explaining that pro se litigants are afforded
greater leeway in the interpretation of their pleadings, and
they must receive notice “when a court acts on its own in a way
that significantly alters a pro se litigant’s rights,” but there
are limits to the procedural flexibility: “For example, pro se
litigants still must allege sufficient facts in their complaints
to support a claim. And they still must serve process on the
correct defendants. At the end of the day, they cannot flout
procedural rules - they must abide by the same rules that apply
to all other litigants.”).



                                 7
claims based on judicial immunity.   (Docket No. 26, 27.)

Several Defendants have moved for sanctions against Plaintiff.

(Docket No. 63, 84.)   Plaintiff has filed a motion for summary

judgment in his favor (Docket No. 28), as well as motions for

default judgment 8 and other miscellaneous motions (Docket No. 74,

90, 92, 96.). 9   The Court has reviewed all the motions, in


8 Defendants David Keith Oaks, P.A. and Section 23 have moved to
vacate the clerk’s entry of default entered against them.
(Docket No. 39, 75.) Plaintiff is suing both David Keith Oaks
individually as well as his business entity, and Oaks filed a
timely motion to dismiss. Because, however, the Oaks entity
cannot proceed pro se, the Clerk’s office notified Oaks, P.A.
that it was required to obtain its own counsel, which it did
within 8 days after Oaks, P.A.’s answer was due. Section 23,
which has been sued numerous times by Plaintiff, has moved to
vacate default against it because it inadvertently miscalculated
the date by which it was required to respond to Plaintiff’s
complaint. Section 23 filed its motion to dismiss on October
23, 2018, but on that same date, Plaintiff obtained a clerk’s
entry of default because its response was due on October 17,
2018. A decision to set aside an entry of default pursuant to
Fed. R. Civ. P. 55(c) “is left primarily to the discretion of
the district court.” Bailey v. United Airlines, 279 F.3d 194,
204 (3d Cir. 2002). The applicable factors that the district
court must consider are: (1) whether lifting the default would
prejudice the plaintiff; (2) whether the defendant has a prima
facie meritorious defense; (3) whether the defaulting
defendant's conduct is excusable or culpable; and (4) the
effectiveness of alternative sanctions. Emcasco Ins. Co. v.
Sambrick, 834 F.2d 71, 73 (3d Cir. 1987). The Court finds that
all four factors weigh in favor of vacating the clerk’s entry of
default against Oaks P.A. and Section 23. The Court will
therefore substantively consider their motion to dismiss and
deny Plaintiff’s motions for default judgment.
9 Non-party Todd Miller has filed a motion to vacate a subpoena
mailed to him by Plaintiff. (Docket No. 59-1.) Miller
represented a GEICO-insured defendant in an unrelated automobile
                                 8
addition to all the parties’ correspondence directed to the

Court.

                           DISCUSSION

     A.   Subject matter jurisdiction

     Plaintiff asserts that this Court has subject matter

jurisdiction over his federal claims under 28 U.S.C. § 1331, and

supplemental jurisdiction over his state law claims pursuant to

28 U.S.C. § 1367.

     B.   Analysis

     Defendants David Keith Oaks, David Keith Oaks, P.A.,

Richard Dalton, Andrew Deschenes, Roger D. Eaton, Daniel Roe,

Kenneth W. Doherty, Charlotte County, Florida, and Bradly Joseph

Linenberg have moved to dismiss Plaintiff’s claims for lack of

personal jurisdiction because none of them has any of the




negligence lawsuit filed by Plaintiff in 2017 in Florida state
court. Plaintiff’s subpoena requests Miller to produce “[a] wet
ink, color blue, notarized signature of attorney Todd Miller[;]
[a] list of all cases in which Todd Miller or the associated law
firm, represented or was paid by GEICO or Auto-owner’s Insurance
Co.” The Court will grant Miller’s motion because (1) the
subpoena was not properly served, see Fed. R. Civ. P. 45(b)(1)
(requiring personal service of a subpoena to a non-party), (2)
it is outside the geographical limits, see Fed. R. Civ. P.
45(d)(3)(A)(ii) (production must be within 100 miles of
residence of person subpoenaed), and (3) it is invasive and
overbroad, see Fed. R. Civ. P. 45(d)(3)(A)(iii)-(iv) (requiring
a court to quash or modify a non-party subpoena that seeks
“privileged or other protected matter” or “subjects a person to
undue burden”).

                                9
requisite contacts with New Jersey to establish personal

jurisdiction over them in this Court.

     Under the Due Process clause, the exercise of personal

jurisdiction over a non-resident defendant is appropriate when

the defendant has “certain minimum contacts with [the forum

state] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

Milliken v. Meyer, 311 U.S. 457, 463 (1940)).    The Court finds

that Plaintiff has not met his burden of establishing that these

Defendants have purposely availed themselves of the “privilege

of conducting activities within” New Jersey, either specifically

relating to Plaintiff’s claims against them or generally for

other purposes, such that this Court’s exercise of personal

jurisdiction over them would be fair and just.    Thus, the Court

will dismiss Plaintiff’s claims against these Defendants for

lack of personal jurisdiction, and in doing so, the Court

incorporates the analysis from the December 18, 2018 Opinion in

Plaintiff’s earlier filed case, which addressed the same

arguments Plaintiff has argued for personal jurisdiction over

the Defendants in this case, three of which are overlapping.

(Civil Action 16-9384, Docket No. 125 at 7-20.)

     For the two Defendants who are Florida state court judges,

Judge Lisa Porter and Judge John Burns, Plaintiff claims that

                               10
the judges erred in their decisions in the cases before them as

a part of the fraud scheme.   Judge Lisa Porter is a Circuit

Court judge presiding over the 20th Circuit Court for the State

of Florida.   She issued an injunction against Plaintiff

requiring him to vacate the Punta Gorda home.   Judge John Burns

is a County Court judge presiding over Charlotte County Court in

the State of Florida.   Judge Burns presided over Section 23’s

suit against Plaintiff in the foreclosure action.   These

Defendants have moved to dismiss Plaintiff’s claims because of

their Eleventh Amendment sovereign immunity while acting in

their official capacities, and because of their absolute

judicial immunity in their individual capacities, since

Plaintiff’s claims challenge the legal decisions they made in

the two lawsuits.   They have also moved to dismiss Plaintiff’s

claims against them under the Rooker-Feldman doctrine.

     For the remaining two Defendants, Michael Ross Marsh and

Trista Lenore Zimmerman, Plaintiff claims that they are

employees of Charlotte County who unlawfully seized his

personal, intellectual, real, and business property from the

Punta Gorda home as part of the fraud conspiracy.   Specifically

with regard to Marsh, Plaintiff claims: “Michael Ross Marsh was

tasked with stopping the Plaintiff from investigating and

reporting the fraud scheme to the FBI.   Ross was given the green

light by the COUNTY to murder the Plaintiff.”   (Docket No. 1 at

                                11
89.)     With regard to Zimmerman, Plaintiff claims: “Defendants

Elizabeth Sebastian, Trista Lenore Zimmerman were tasked

with illegal search and seizure by enforcing the void order to

remove the Plaintiff from his home illegally so that other

parties could steal the Plaintiffs court records and evidence.”

(Id.)    These Defendants have moved to dismiss Plaintiff’s claims

for improper venue and failure to state cognizable claims

against them.

       Even though it appears that Plaintiff’s claims against

Judge Lisa Porter, Judge John Burns, Michael Ross Marsh, and

Trista Lenore Zimmerman are dismissible on several bases, the

Court will dismiss Plaintiff’s claims against them for improper

venue.

       The Court noted in the December 18, 2018 Opinion in

Plaintiff’s earlier action that the federal court venue

provision has not been met in any of Plaintiff’s cases premised

on the alleged fraud scheme.    (See 16-cv-9384, Docket No. 125 at

25 n.14.)    Pursuant to 28 U.S.C. § 1391(b), “A civil action

wherein jurisdiction is not founded solely on diversity of

citizenship may, except as otherwise provided by law, be brought

only in (1) a judicial district where any defendant resides, if

all defendants reside in the same State, (2) a judicial district

in which a substantial part of the events or omissions giving

rise to the claim occurred, or a substantial part of property

                                  12
that is the subject to the action is situated, or (3) a judicial

district in which any defendant may be found, if there is no

district in which the action may otherwise be brought.”

     Even though Plaintiff alleges a fraud scheme that has

reached an international scale, all of the underlying activities

that cultivated the alleged scheme occurred in Florida, with

Florida residents, or others who purposely availed themselves to

Florida, over a Florida property.    As discussed in length in the

December 18, 2018 Opinion in Plaintiff’s earlier action, there

is simply no connection between Plaintiff’s claims and New

Jersey, other than the residence of Plaintiff’s mother.

Consequently, as argued by the majority of Defendants, the venue

for Plaintiff’s complaint is improper here.

     The Court must therefore determine whether to transfer or

dismiss Plaintiff’s claims.   See 28 U.S.C. § 1406 (“The district

court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the

interest of justice, transfer such case to any district or

division in which it could have been brought.”); 28 U.S.C. §

1631 (“Whenever a civil action is filed in a court . . . and

that court finds that there is a want of jurisdiction, the court

shall, if it is in the interest of justice, transfer such action

. . . to any other such court in which the action   . . . could

have been brought at the time it was filed . . . .”).

                                13
     The Court will dismiss, and not transfer, Plaintiff’s

complaint for the same reasons articulated in the Court’s

December 18, 2018 Opinion in Plaintiff’s earlier case.    The

Court will also resolve Defendants’ motion for sanctions in the

same manner, and deny those motions, and instead issue the same

litigation preclusion order against Plaintiff that has been

entered in that case.    (See 16-cv-9384, Docket No. 125 at 20-28;

Docket No. 134, 135.)

     A separate Order will be entered.




Date: January 31, 2019                  s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 14
